                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

    Marco Antonio Velez,                         Case No. 5:18-cv-03574-TLW

                PETITIONER

          v.
                                                                Order
    Warden, FCI Estill

                RESPONDENT



         Petitioner Marco Antonio Velez filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241.1 ECF No. 1. The matter now comes before the Court

for review of the Report and Recommendation (Report) filed by the magistrate judge

to whom this case was assigned. ECF No. 59. In the Report, the magistrate judge

recommends that Respondent’s motion to dismiss be granted and the petition be

dismissed for lack of jurisdiction. Velez filed objections to the Report. ECF No. 63.

This matter is now ripe for decision.

         In reviewing the Report, the Court applies the following standard:

         The magistrate judge makes only a recommendation to the Court, to
         which any party may file written objections . . . . The Court is not bound
         by the recommendation of the magistrate judge but, instead, retains
         responsibility for the final determination. The Court is required to make
         a de novo determination of those portions of the report or specified
         findings or recommendation as to which an objection is made. However,
         the Court is not required to review, under a de novo or any other
         standard, the factual or legal conclusions of the magistrate judge as to
         those portions of the report and recommendation to which no objections


1 He initially filed his petition pro se, but an assistant federal public defender has
since noticed her appearance on his behalf. ECF No. 128.


                                             1
         are addressed. While the level of scrutiny entailed by the Court’s review
         of the Report thus depends on whether or not objections have been filed,
         in either case the Court is free, after review, to accept, reject, or modify
         any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted). In light of the standard set forth in Wallace, the Court has

reviewed, de novo, the Report and the objections.

         In May 2004, Velez pled guilty before this Court to a gun charge under 18

U.S.C. § 924(c). No. 4:04-cr-00093-TLW-1 (D.S.C.) He was sentenced as a career

offender to 276 months under the then-mandatory Sentencing Guidelines. His career

offender predicate offenses were a New York conviction for manslaughter and three

South Carolina convictions for assault and battery of a high and aggravated nature

(ABHAN) that were collectively counted as a single predicate offense. As discussed

in detail in the Report, his previous habeas petitions were all denied, including a post-

Johnson2 § 2255 petition that was denied as untimely because Johnson did not

recognize the specific right at issue, so he could not use that case to restart the

applicable statute of limitations. See No. 4:04-cr-00093-TLW (D.S.C.), ECF No. 139.

         Velez argues that he can proceed under § 2241 because the cases that he

primarily relies on—Descamps v. United States, 570 U.S. 254 (2013), United States

v. Hemingway, 734 F.3d 323 (4th Cir. 2013), and United States v. Montes-Flores, 736

F.3d 357 (4th Cir. 2013)—apply retroactively on collateral review. But in two Fourth

Circuit opinions issued within the last two years involving § 2241 petitioners, the



2   Johnson v. United States, 135 S. Ct. 2551 (2015).

                                              2
Fourth Circuit held that Descamps and Mathis v. United States, 136 S. Ct. 2243

(2016) (a later entry in the Descamps line of cases) do not apply retroactively on

collateral review. See Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018); Walker

v. Kassell, 726 F. App’x 191, 192 (4th Cir. 2018).

      The Court is aware that, as unpublished decisions, Brooks and Walker are not

binding on this Court. See United States v. Hall, 858 F.3d 254, 283 (4th Cir. 2017).

However, in light of the recency of those Fourth Circuit opinions, the Court will follow

Brooks and Walker here. Further, the magistrate judge in the Report has cited

caselaw she sets forth that indicate that Descamps, Hemingway, and Montes-Flores

do not apply retroactively on collateral review. The magistrate judge also sets forth

the United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018) analysis.

      After careful review of the Report, memoranda, cited caselaw, and the

objections, for the reasons set forth above, the Report, ECF No. 59, is ACCEPTED,

Velez’s objections, ECF No. 63, are OVERRULED, Respondent’s motion to dismiss,

ECF No. 49, is GRANTED, Velez’s motion for summary judgment, ECF No. 39, is

DENIED, and Velez’s motion for immediate release, ECF No. 40, is DENIED. This

action is hereby DISMISSED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

March 27, 2020
Columbia, South Carolina




                                           3
